Citation Nr: 9900241	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a chronic 
neurologic disorder.  

2.  Entitlement to an increased evaluation for residuals of a 
dislocation injury of the right ankle, with limitation of 
motion, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
defective hearing of the right ear.  



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from March 1978 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, granted service 
connection for residuals of a dislocation injury of the right 
ankle, and assigned a 10 percent evaluation; granted service 
connection for defective hearing of the right ear, and 
assigned a noncompensable evaluation; and denied service 
connection for a chronic neurologic disorder claimed as 
intermittent determinants of the upper extremities.  

In his substantive appeal, the veteran wrote that he was 
requesting treatment by a civilian doctor.  This 
statement could be construed as a claim of entitlement to fee 
basis treatment.  This issue has not been adjudicated by the 
RO.  Accordingly, the Board does not have jurisdiction to 
consider the issue of entitlement to fee basis treatment.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement); see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially maintains that he has a chronic 
neurologic disorder manifested by intermittent tremors of the 
upper extremities attributable to his experiences while on 
active duty.  He also asserts that the VA examination 
afforded in conjunction with his claim for this benefit was 
inadequate because it was provided by a psychiatrist.  He 
also states that he dislocated his ankle while in service in 
Korea and was placed on permanent profile following the 
dislocation.  He claims he has been bothered by the residuals 
of the dislocation ever since.  He states that he experiences 
constant pain in the ankle, that the disability has limited 
his job opportunities.  He further asserts that his current 
employment requires him to stand all day, and that by the end 
of the day he experiences swelling.  As for his hearing loss, 
he asserts that he cannot listen to television or a normal 
conversation unless it is loud.  He believes his hearing is 
not normal, and therefore, warrants a compensable evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a chronic neurologic disorder is well 
grounded.  It is also the decision of the Board that a rating 
in excess of 10 percent for residuals of a dislocated right 
ankle and a compensable evaluation for defective hearing of 
the right ear are not in order.  


FINDINGS OF FACT

1.  There is no competent evidence of a current neurologic 
disorder. 

2.  VA examination in October 1993 revealed 10 percent 
dorsiflexion and 45 percent plantar flexion of the right 
ankle, with no lateral motion to either side.  

3.  General medical examination by VA in October 1993 
revealed no complaints or abnormal findings with regard to 
defective hearing of the right ear.  

4.  The veteran failed without good cause to report for VA 
examinations scheduled in April 1998, to evaluate his right 
ankle disability and right ear hearing loss.

5.  Entitlement to an increased rating for the veterans 
right ankle disability or a compensable rating for his right 
ear hearing loss cannot be determined without a VA 
examination.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic neurologic 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A rating in excess of 10 percent for residuals of a 
dislocation of the right ankle is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (1998).  

3.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.655, 
4.1, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Neurologic Disorder

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify any 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(d).  

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provisions under 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of the date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which, under the case law, the observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or during the applicable presumptive period 
and continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that, 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

If the appellant fails to submit evidence of a well-grounded 
claim, VA is under no duty to assist him in any further 
development of a claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. 
§ 3.159(d) (1998).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. at 93.  The Court has 
further held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases or incidents 
that result in a disability.  In the absence of proof of a 
present disability, there could be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  A lay 
person is not competent to make a medical diagnosis which 
would relate a medical disorder to a specific cause.  
Therefore, if the determinant issue is one of medical 
etiology or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
synthesized these holdings, stating that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence). 

The service medical records are without reference to 
complaints or abnormal findings indicative of a chronic 
neurologic disorder.  At the time of examination by VA in 
October 1993, no abnormal neurological findings were 
identified.  Accordingly, it is not shown that the veteran 
currently has a chronic neurologic disorder.  Therefore, he 
does not meet one of the Caluza requirements for a well-
grounded claim.  As a result, the claim with regard to a 
chronic neurologic disorder is not well grounded and must be 
denied.  

Although the veteran has asserted that the VA examination 
afforded him for his claimed neurologic disorder, was 
inadequate, if the claim is not well grounded, the veteran 
cannot invoke VA's duty to assist in the development of a 
claim.  See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  In the absence of a well-
grounded claim, VA has no duty to afford the veteran 
additional examinations.

The Board notes that, although VA had no duty to afford the 
veteran an examination, it did schedule such an examination, 
but the veteran failed without explanation, to appear.  Even 
where a claim is well grounded, the duty to assist is not a 
one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  


Increased Ratings

Upon review of the record, the Board concludes that the 
claims for increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
an initial assignment of a rating for that disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's schedule for rating 
disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working 
proportionate to the severity of the disability.  

The determination of whether increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA regulations provide that:
[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
(b)	Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.
38 C.F.R. § 3.655(a)(b).

Residuals of a Dislocation Injury of the Right Ankle

A review of the service medical records reflects that the 
veteran injured his right ankle in service in 1989.  At the 
time of separation examination in June 1992, notation was 
made of swollen and painful joints of the right knee and 
right ankle.  The veteran reported that he had subtalar 
dislocation of the ankle in December 1989. A clinical 
examination revealed no abnormalities of the ankle.  

VA accorded the veteran examination of the joint in October 
1993.  He complained that ever since the surgery in 1989, he 
had had problems with the ankle.  

Current examination showed that he was able to stand on his 
toes.  He was also able to stand on his heels.  He was able 
to perform a full squat.  The examiner reported that there 
was 10 percent dorsiflexion, and 45 percent plantar flexion 
of the ankle, but there was no lateral motion on either side.  

An X-ray study of the ankle showed round ossification at the 
tip of the lateral malleolus, noted as being probably 
developmental in nature.  The ankle joint appeared 
maintained.  There was a small plantar spur.  

The pertinent examination diagnosis was history of subtalar 
dislocation of the right ankle with residual numbness of the 
right foot in the plantar region, but with no loss of  motion 
in plantar or dorsiflexion, but also with no lateral motion.  

By rating decision dated in November 1993, service connection 
for residuals of a dislocation injury was granted and a 
10 percent evaluation was assigned under the provisions of 
Diagnostic Code 5284.  That code provides for a 10 percent 
rating for foot injuries which are moderate in degree.  The 
next higher rating of 20 percent is assigned when there are 
foot injuries that are moderately severe in degree.  The 
maximum rating of 30 percent is provided when there are foot 
injuries that are severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

However, the October 1993 examination revealed that there was 
no loss of dorsiflexion or plantar flexion of the ankle.  X-
ray studies at that time showed the ankle joint to be 
maintained.  There was no indication of swelling, atrophy or 
significant limitation of motion such as would warrant an 
evaluation in excess of 10 percent.  

The veteran failed without explanation to report for a VA 
examination scheduled in order to evaluate his right ankle 
disability.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.  There is no medical 
evidence subsequent to the 1993 VA examination pertaining to 
the right ankle disability.  A current VA examination is 
necessary to determine whether the veteran is entitled to an 
increased evaluation.  Under the provisions of 38 C.F.R. 
§ 3.655(a)(b), where a veteran fails to report for a VA 
examination, scheduled in conjunction with a claim for 
increase, and entitlement to the benefit cannot be determined 
without such an examination, the claim must be denied.  

It might be argued in light of Shipwash, that the veterans 
claim for a higher evaluation is a part of his original 
compensation claim.  However, the United States Court of 
Appeals for the Federal Circuit, has held that a notice of 
disagreement regarding the level of disability compensation 
is separate from an earlier notice of disagreement as to 
whether that disability was service connected.  Grantham v. 
Brown, 114 F.3d 1156, 1158-9 (Fed. Cir. 1997).  Even if 
viewed as a part of the original claim, the current evidence 
does not show that his right ankle disability warrants more 
than a 10 percent evaluation.

The provisions of § 3.655 dictate that the veterans claim 
must be denied.


Hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987. To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless a claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (1997).  

A review of the service medical records reflects that 
audiometric testing at the time of separation examination 
showed high frequency hearing loss in the right ear.  The 
results of the test accorded the veteran at the time of 
separation examination were not severe enough to warrant a 
compensable disability rating under the rating schedule.  The 
left ear was not deaf.  The right ear had a decibel loss of 
5, 5, 0, 10, 35, and 65 at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 hertz respectively.  

When examined by VA in October 1993, general medical 
examination reflected that the eardrums and canals were 
normal.  There was no reference to the veteran's hearing.  

By rating decision dated in November 1993, service connection 
for defective hearing of the right ear was granted and a 
noncompensable evaluation was assigned, effective August 5, 
1992, the day following the veteran's service discharge. 

Under the criteria set forth for evaluating the veterans 
hearing impairment, the audiometric examination at separation 
showed an average decibel loss of 20 for the right ear and 
this equates to level I.  There was no indication of deafness 
in the nonservice-connected left ear.  There has been no 
further medical information with regard to the veterans 
hearing acuity.  This level of hearing loss warrants a 
noncompensable evaluation under Diagnostic Code 6100.

The veteran has failed without explanation to report for VA 
audiology examinations subsequent to service.  There have 
been no post service audiology findings as would be required 
to evaluate the veterans hearing under the current rating 
schedule.  As such, entitlement to a compensable evaluation 
for the veterans hearing loss cannot be determined without a 
VA examination.  His claim for that benefit must be denied 
due to his failure without good cause to appear for a 
scheduled VA examination.  


ORDER

Service connection for a chronic neurologic disorder is 
denied.  

A rating in excess of 10 percent for residuals of a 
dislocation of the right ankle is denied.  

A compensable evaluation for right ear hearing loss is 
denied.  




	____________________
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
